           Case 1:13-cv-00185-TJA Document 47                       Filed 06/14/21   Page 1 of 3




                   UNITED STATES COURT OF INTERNATIONAL TRADE

---------------------------------------------------------------------
                                                                      X
ROCKWELL AUTOMATION INC., f/k/a Rockwell
                                                                       :
Automation/Allen-Bradley Co., LLC,
                                                                       :
                                                                       :
                 Plaintiff,
                                                                       :
                                                                       :        No. 13-185 (TJA)
                 v.
                                                                       :
                                                                       :
UNITED STATES OF AMERICA,
                                                                       :
                                                                       :
                 Defendant.
                                                                      X
---------------------------------------------------------------------

                                         JOINT STATUS REPORT

        Plaintiff, Rockwell Automation, Inc. (“Rockwell”), and Defendant, the United States (the

“Government”), by and through undersigned counsel, hereby submit this joint status report in

accordance with the Court’s order of February 2, 2016.

        The issue common to this action is the classification, under the Harmonized Tariff

Schedule of the United States (HTSUS), of certain short-body timing relays (SBTRs) imported by

Plaintiff. U.S. Customs and Border Protection (CBP) classified the merchandise in liquidation

under HTSUS 9107.00.80 as time switches with a clock or watch movement or synchronous motor,

and assessed duties accordingly; Plaintiff asserts that the merchandise is properly classified under

HTSUS 8536.49.00 as electrical relays, at a lower rate of duty. To date, twenty related cases

concerning this issue, including the case at bar, have been filed in the Court of International Trade,

involving dozens of different models of SBTRs. One case, No. 03-0007, was selected as a lead

case and was litigated on the merits, the Court granting summary judgment in Plaintiff’s favor.

Rockwell Automation, Inc. v. United States (Rockwell I), 31 C.I.T. 692 (2007). A separate

judgment order was subsequently published, 31 C.I.T. 788 (2007), from which the Government

did not appeal.
         Case 1:13-cv-00185-TJA Document 47               Filed 06/14/21    Page 2 of 3




       Since Rockwell I was decided, Plaintiff’s and Government counsel have worked diligently

together to dispose of all of the related cases. The parties have been able to work out stipulated

judgments on agreed statements of facts based on Rockwell I in eighteen other cases, ten of which

were entered by the Court in February 2020. Another action, Court No. 10-245, was dismissed

because the entries could not be reconstructed.

       As such, Court No. 13-185 is the lone remaining related case. CBP has determined that

the reconstructed entries submitted at the end of 2019 are acceptable and advised that the agency

has digitally signed the 11 reconstructed entries.    CBP requested that plaintiff provide a draft

stipulation using the wording and format that was used for the final master stipulated judgment in

the other Rockwell cases.   In addition, CBP requested plaintiff to revise the draft schedule

previously provided to properly reflect entries that could not be reconstructed. On June 9, 2021

Plaintiff provided these documents to counsel for the defendant. The stipulation and schedule are

currently under review by CBP.




                                                  2
         Case 1:13-cv-00185-TJA Document 47      Filed 06/14/21       Page 3 of 3




                                            Respectfully submitted,

BRIAN M. BOYNTON                              /s/ Patrick B. Klein
Acting Assistant Attorney General           Patrick B. Klein
                                            NEVILLE PETERSON LLP
JEANNE E. DAVIDSON                          One Exchange Plaza
Director                                    55 Broadway, Suite 2602
                                            New York, NY 10006
   /s/ Justin R. Miller                     (212) 635-2730
JUSTIN R. MILLER                            pklein@npwny.com
Attorney-In-Charge
International Trade Field Office            Counsel for Rockwell Automation, Inc.

  /s/ Alexander J. Vanderweide
ALEXANDER J. VANDERWEIDE
Senior Trial Attorney
Civil Division, U.S. Dept. of Justice
Commercial Litigation Branch
26 Federal Plaza, Room 346
New York, NY 10278
(212) 264-9230 or 0482

Counsel for the United States

June 14, 2021




                                        3
